DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180046618) in view of Song et al (US 20170060855).
Regarding claim 1, Lee discloses a semantic analysis method for a computer device, comprising: 
inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence (¶67 the translation apparatus 100 may provide (or copies) the source sentence in the first language, to each of the translation processors 111 through 119; ¶110 the translation processor 700 may divide the source sentence into sub-word; ¶111 When the entire source sentence is input, the encoder 710 may generate a feature vector by encoding the source sentence);
inputting the sentence vector of the sample sentence into a first decoder model corresponding to each context sentence of the sample sentence, to obtain a first identifier corresponding to the context sentence (¶66-67 Each of the translation processors 111 through 119 may be configured to perform or include an encoder configured to generate a feature vector by encoding a source sentence in a first language, and a decoder configured to generate candidate sentences in a second language by decoding the respective feature vector into the second language; ¶114 The decoder 730 may generate candidate sentences in a second language by decoding the feature vector generated by the encoder 710. The decoder 730 may generate a list of the candidate sentences in the second language, for example, an m-best list, using, for example, an m-best beam search algorithm each of the candidate sentences may be assigned a determined score, or probability or confidence value, corresponding to each of the candidate sentences);
inputting the sentence vector of the sample sentence into a second decoder model corresponding to each word of the sample sentence, to obtain a second identifier corresponding to the word (¶66-67 Each of the translation processors 111 through 119 may be configured to perform or include an encoder configured to generate a feature vector by encoding a source sentence in a first language, and a decoder configured to generate candidate sentences in a second language by decoding the respective feature vector into the second language; ¶114 The decoder 730 may generate candidate sentences in a second language by decoding the feature vector generated by the encoder 710. The decoder 730 may generate a list of the candidate sentences in the second language, for example, an m-best list, using, for example, an m-best beam search algorithm each of the candidate sentences may be assigned a determined score, or probability or confidence value, corresponding to each of the candidate sentences);
obtaining a first probability corresponding to the first identifier according to the first decoder models, obtaining a second probability corresponding to the second identifier according to the second decoder models (¶114 each of the candidate sentences may be assigned a determined score, or probability or confidence value, corresponding to each of the candidate sentences, for example, 0.2, 0.05, 0.6, and 0.1), 
Lee fails to specifically teach inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence; determining a value of a target function, the value of the target function being used for indicating that the sentence vector of the sample sentence represents a semantic accuracy degree; performing parameter training on the encoder model according to the value 
Song teaches inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence (¶52 an input layer of the bilingual encoding and decoding model for text vectors may include words of sentences of the source language and the word vectors corresponding to the words of the sentences of the source language, an output layer of the bilingual encoding and decoding model for text vectors may include words of sentences of the target language and word vectors corresponding to the words of the sentences of the target language);
determining a value of a target function, the value of the target function being used for indicating that the sentence vector of the sample sentence represents a semantic accuracy degree (¶184  compare a current average translation probability with a previous average translation probability);
performing parameter training on the encoder model according to the value of the target function (¶168 the computing device may gradually adjust various parameters of the predetermined bilingual encoding and decoding model for the text vectors during the training of the predetermined bilingual encoding and decoding model for the text vectors; ¶184 the computing device may determine that model parameters may be further optimized and that there is a need to continue training of the model to achieve the training objectives. The computing device may adopt an optimization algorithm to update word vectors and connection weights of the bilingual encoding and decoding model for text vectors and then to return to operation S4031 to start the next iteration); and
inputting a word vector of each word in a test sentence into the trained encoder model, to obtain a sentence vector representing semantics of the test sentence (¶184 After the training, the bilingual encoding and decoding model for text vectors is the model that has been found via the parallel corpus to describe variation of response variables in the parallel corpus (i.e., output layer variables) that are impacted by predictor variables (i.e., input layer variables); ¶192  an input variable of the text vector prediction model of the source language is the sequence of word vectors of the source language text, and the output layer is the text vector of the source language text).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence; determining a value of a target function, the value of the target function being used for indicating that the sentence vector of the sample sentence represents a semantic accuracy degree; performing parameter training on the encoder model according to the value of the target function; and inputting a word vector of each word in a test sentence into the trained encoder model, to obtain a sentence vector representing semantics of the test sentence from Song into the method as disclosed by Lee. The motivation for doing this is to improve the quality of candidate translations.

Regarding claim(s) 7 (drawn to an apparatus):               
The rejection/proposed combination of Lee and Song, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the apparatus of claim(s) 7 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 7. See further Lee ¶140.

Regarding claim(s) 13 (drawn to a CRM):               
The rejection/proposed combination of Lee and Song, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 13 .

Claim 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Song as applied to claim 1, 7 and 13 above, and further in view of Huang et al (US 20180341866).
Regarding claim 2, the combination of Lee and Song disclose the semantic analysis method according to claim 1, but fails to teach wherein: the encoder model uses a convolutional neural network model; and the inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence comprises: inputting the word vector of each word in the sample sentence into the convolutional neural network model, to obtain a sentence vector of the sample sentence that is outputted by a last layer in the convolutional neural network model.
Huang teaches wherein: the encoder model uses a convolutional neural network model (¶90 CNN); and the inputting, for each sample sentence in a dialog flow, a word vector of each word in the sample sentence into an encoder model, to obtain a sentence vector representing semantics of the sample sentence comprises: inputting the word vector of each word in the sample sentence into the convolutional neural network model, to obtain a sentence vector of the sample sentence that is outputted by a last layer in the convolutional neural network model (¶90 As shown in FIG. 3, first, words in the sentence (namely, title) are converted into a vector which includes sense of the words and grammatical information; Finally, the max pooling layer outputs the processed features to a full connection layer, the full connection layer performs non-linear transformation for the features to obtain a feature vector υ(⋅) of the sentence).


Regarding claim(s) 8 (drawn to a system):               
The rejection/proposed combination of Lee, Song and Huang, explained in the rejection of method claim(s) 2, anticipates/renders obvious the steps of the system of claim(s) 8 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 8. See further Lee ¶140.

Regarding claim(s) 14 (drawn to a CRM):               
The rejection/proposed combination of Lee, Song and Huang, explained in the rejection of method claim(s) 2, anticipates/renders obvious the steps of the computer readable medium of claim(s) 14 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 14. See further Lee ¶140.


Claim 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Song as applied to claim 1, 7 and 13 above, and further in view of Chakraborthy et al (US 20180365220).
Regarding claim 6, the combination of Lee and Song discloses the semantic analysis method according to claim 1, but fail to teach: before the inputting a word vector of each word in a test sentence into the trained encoder model, the method further comprises: using a question inputted by a user end as the test sentence; and after the obtaining a sentence vector representing semantics of the test sentence, the method further comprises: querying, according to the sentence vector of the test sentence, a question library to obtain a prestored question; and sending an answer corresponding to the prestored question to the user end.
Chakraborthy teaches before the inputting a word vector of each word in a test sentence into the trained encoder model, the method further comprises: using a question inputted by a user end as the test sentence (¶35 Query encoder 208 may receive a natural language query 204, and may encode the query 204 into a multi-dimensional semantic vector (a query semantic vector, not shown)); and after the obtaining a sentence vector representing semantics of the test sentence (¶35 Query encoder 208 may receive a natural language query 204, and may encode the query 204 into a multi-dimensional semantic vector (a query semantic vector, not shown)), the method further comprises: querying, according to the sentence vector of the test sentence, a question library to obtain a prestored question; and sending an answer corresponding to the prestored question to the user end (¶30-35 ranked answers from the ranked electronic documents are provided. For example, the ranked answer may be displayed on a computing device such as a smartphone or a tablet along with a ranking of electronic files found based on the search).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of before the inputting a word vector of 

Regarding claim(s) 12 (drawn to a system):               
The rejection/proposed combination of Lee, Song and Chakraborthy, explained in the rejection of method claim(s) 6, anticipates/renders obvious the steps of the system of claim(s) 12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6 is/are equally applicable to claim(s) 12. See further Lee ¶140.

Regarding claim(s) 18 (drawn to a CRM):               
The rejection/proposed combination of Lee, Song and Chakraborthy, explained in the rejection of method claim(s) 6, anticipates/renders obvious the steps of the computer readable medium of claim(s) 18 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6 is/are equally applicable to claim(s) 18. See further Lee ¶140.



Allowable Subject Matter
Claims 3-5, 9-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, and similarly regarding claims 9 and 15, the prior art of record, alone or in combination, fails to teach at least 

    PNG
    media_image1.png
    204
    717
    media_image1.png
    Greyscale

Regarding claim 4, and similarly regarding claims 10 and 16, the prior art of record, alone or in combination, fails to teach at least “wherein the first decoder model and the second decoder model both use a deep neural network model; the performing parameter training on the encoder model according to the value of the target function comprises: performing parameter training on a word vector matrix of the convolutional neural network model, a weight matrix of the convolutional neural network model, and a bias vector of the convolutional neural network model in the encoder model according to the value of the target function; and the method further comprises: performing parameter training on a weight matrix of the deep neural network model and a bias vector of the deep neural network model in the first decoder model and the second decoder model according to the value of the target function”.
Regarding claim 5, and similarly regarding claims 11 and 17, the prior art of record, alone or in combination, fails to teach at least

    PNG
    media_image2.png
    600
    718
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN KY/Primary Examiner, Art Unit 2669